DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizusawa (Pub 2019/0088852).
As to claim 1, Mizusawa teaches a vibration device (figs 1A-1, 2a, 3a) comprising:
a substrate (15);
a mount (CB and 19) disposed on the substrate;
a vibration element (40) having a base end (side along the negative Y axis) and a tip end (opposite end along the Y axis, away from side containing 19), the base end being disposed on the mount (paragraph 23); and	
an adhesive (EA) fixing the mount and the vibration element (paragraph 23),
wherein the mount has a first protrusion (19) and a second protrusion (CB) disposed to be aligned in a first direction (Y axis) in which the base end and the tip end are aligned, and whose protrusion heights on the vibration element side differ from each other (19 is elevated higher than EA, paragraph 23 and 31),
the second protrusion (CB) is located on the base end side of the vibration element relative to the first protrusion (CB is located further in the negative Y axis direction),
the vibration element is disposed on the first protrusion and the second protrusion (paragraphs 23 and 31), and
a portion of the vibration element on the base end side relative to the second protrusion is separated from the substrate and the mount (an end portion tip portion is unconnected to the mount).
As to claim 2, Mizusawa teaches wherein the mount is an electrode electrically connected to the vibration element (paragraph 23).
As to claim 4, Mizusawa teaches wherein the first protrusion and the second protrusion are disposed so as to be separated in the first direction (along the Y axis), and the adhesive is disposed between the first protrusion and the second protrusion (paragraph 31, the conductive adhesive EA is spread over CB, and can spread to 19, which prevents connection to 41, thus the adhesive can be spread from the first protrusion to the second protrusion).
	As to claim 5, Mizusawa teaches wherein the first protrusion and the second protrusion extend in a second direction (fig 1a, 19 and CB spread in the X direction) orthogonal to the first direction in a plan view of the substrate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizusawa.
As to claim 3, Mizusawa teaches a vibration device (figs 1A-1, 2a, 3a)comprising:
a substrate (15);
a mount (CB and 19) disposed on the substrate;
a vibration element (40) having a base end (side along the negative Y axis) and a tip end (opposite end along the Y axis, away from side containing 19), the base end being disposed on the mount (paragraph 23); and	
an adhesive (EA) fixing the mount and the vibration element (paragraph 23),
wherein the mount has a first protrusion (19) and a second protrusion (CB) disposed to be aligned in a first direction (Y axis) in which the base end and the tip end are aligned, and whose protrusion heights on the vibration element side differ from each other (19 is elevated higher than EA, paragraph 23 and 31),
the second protrusion (CB) is located on the base end side of the vibration element relative to the first protrusion (CB is located further in the negative Y axis direction),
the vibration element is disposed on the first protrusion and the second protrusion (paragraphs 23 and 31), and
a portion of the vibration element on the base end side relative to the second protrusion is separated from the substrate and the mount (an end portion tip portion is unconnected to the mount).
	Mizusawa does not explicitly teach a plurality of layers laminated in a height direction.
	As would have been recognized by a person of ordinary skill in the art, the addition of layers to form the protrusion is done merely as a design choice to a choose well known method of adding layers to obtain a specific height instead of removing layers through etching to obtain a certain height (fig 4a and 4b, paragraph 34, an existing substrate is removed to obtain the user desired height).  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to stack and add layers to the substrate of Mizusawa as doing so would be a mere matter of design choice to using a notoriously well known in the art method of producing a user desired wafer size.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M SHIN/Primary Examiner, Art Unit 2849